Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 1 of 42 PageID #: 919




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                       CIVIL ACTION NO. 4:18-CV-00113-JHM-HBB


 ADVANTAGE INDUSTIAL SYSTEMS, LLC,                                                  PLAINTIFF


 VS.


 ALERIS ROLLED PRODUCTS, INC.,
 Commonly known as ALERIS ROLLED
 PRODUCTS MANUFACTURING, INC., which
 merged with COMMONWEALTH ALUMINUM,                                               DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

        This matter is before the Court on an amended motion to compel and supporting exhibits

 filed by Defendant Aleris Rolled Products, Inc. (“Aleris”) (DN 58 and Exhibits 1-4). Plaintiff

 Advantage Industrial Systems, LLC (“AIS”) responded with a memorandum in opposition and

 supporting exhibits (DN 59). Aleris replied with a memorandum (DN 34). For the reasons set

 forth below, Aleris’s motion to compel is GRANTED in part and DENIED in part.

                                          Background

        AIS entered into a written AIA contract (“Contract”) with Aleris to erect structural steel

 and install equipment for two continuous annealing lines with pre-treatment lines (CALP 1 and

 CALP 2) at Aleris’s rolling mill in Lewisport, Kentucky (DN 1 PageID # 2 Complaint; DN 1-2

 Exhibit A – AIA Contract). AIS alleges it performed the work in connection with a $350 million

 project to convert Aleris’s Lewisport Rolling Mill into a state-of-the-art facility with improved

 rolled aluminum fabrication capabilities for use among various industries including, sheet plate

 and fabricated products for the automotive, building and construction, and transportation and
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 2 of 42 PageID #: 920




 consumer durable goods industries (DN 1 PageID # 2-8; DN 30 PageID # 540-41; DN 33 PageID

 # 556). Aleris asserts the project cost more than $600 million (DN 33-2 PageID # 573 ¶ 10

 Declaration of Eric M. Rychel).

         The Complaint alleges that Aleris failed to pay AIS for base contract work and additional

 costs arising from extra work, delays, disruptions, and inefficiencies on the Project (DN 1 PageID

 # 2-17). Count I in the Complaint asserts a breach of contract claim; Count II raises a claim under

 the Kentucky Fairness in Construction Act; and Count III presents a quantum meruit/unjust

 enrichment claim (Id. PageID # 17-19). AIS seeks a monetary damage award of an amount not

 less than the base contract amount of $1,518,610.79; impact costs; interest in accordance with KRS

 371.405 et seq.; attorney fees in accordance with KRS 371.415; collection costs; pre and post

 judgment interest; and other relief the Court deems appropriate (Id. PageID # 19).

         Aleris responded to the Complaint with an Answer asserting seventeen defenses and two

 counterclaims (DN 18 PageID # 199-213). Count I of the counterclaims alleges that AIS

 committed numerous material breaches of the Contract which have damaged Aleris in an amount

 equal to or greater than $4,900,000.00 (Id. PageID # 206-11). Count II asserts a claim of unjust

 enrichment/quantum meruit that is pled in the alternative to Count I (Id. PageID # 211-13). AIS

 responded to Aleris’s counterclaims with an Answer asserting ten defenses (DN 19).

         This discovery dispute arises out of AIS’s objections and responses to Aleris’s First Set of

 Interrogatories and First Requests for Admissions (DN 43 PageID # 687; DN 58 PageID # 803).1

 Aleris filed the initial motion to compel on February 28, 2020 (DN 43).

         As a result of meeting and conferring, the parties stipulated that AIS would file

 supplemental responses to the written discovery by April 27, 2020, Aleris would review the


 1
  Aleris served its First Set of Interrogatories and First Requests for Admissions on AIS in January 2019 (DN 43
 PageID # 687).

                                                            2
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 3 of 42 PageID #: 921




 supplemental responses, and the parties would file a Joint Status Report by May 25, 2020 (DN 52

 Joint Stipulation). More specifically, as to the First Requests for Admissions, AIS agreed to

 provide supplemental responses removing its General Objections; and file amended responses

 “removing boilerplate objections such as ‘vague, ambiguous, and calling for a legal conclusion’

 and ‘subject to and without waiving’ where such objections are inapplicable” (DN 52 PageID #

 786). In lieu of the boilerplate objections, AIS agreed “to state whether it admits, denies, or is

 without knowledge for those Requests which do not currently have such an answer” (Id. PageID

 # 787). As to Interrogatory Nos. 2 through 8, AIS agreed to provide supplemental responses

 removing its General Objections; to “serve amended responses removing boilerplate objections

 such as ‘vague, overbroad, and unduly burdensome’ where such objections are inapplicable; and

 to provide more detailed, substantive interrogatory responses” (Id.). As to Interrogatory No. 11,

 AIS agreed to “use its best efforts to provide an amended interrogatory response, similar to the

 form of Aleris’s amended interrogatory response on damages (Doc. No. 43-2, pp. 28-31) providing

 greater detail on AIS’s claimed damages, including, but not limited to, AIS’s categories of

 damages and/or explaining how its supplemental production on damages pertain to its claimed

 damages” (DN 52 PageID # 787).

           Additionally, the parties submitted a proposed Agreed Order regarding Aleris’s Motion to

 Compel (DN 53). On March 30, 2020, the Court issued the Agreed order which established an

 April 27, 2020 deadline for AIS to serve its supplemental responses, stayed consideration of

 Aleris’s Motion to Compel, and established a May 25, 2020 deadline for the parties to file a Joint

 Status Report regarding their efforts to resolve the discovery dispute (DN 52; DN 54 Agreed

 Order).




                                                      3
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 4 of 42 PageID #: 922




          On May 25, 2020, the parties filed a Joint Status Report explaining their efforts to narrow

 the scope of the discovery dispute (DN 56).2 The Report established specific deadlines for Aleris

 to complete a review of the amended supplemental discovery responses; Aleris to file an amended

 motion to compel pertaining to the written discovery that remained in dispute; AIS to file a

 response thereto; and Aleris to file a reply (DN 56 PageID # 798-99). On June 5, 2020, Aleris

 filed its amended motion to compel (DN 58). On June 19, AIS filed its response (DN 59). On

 July 6, 2020, Aleris filed its reply (DN 60). This matter is ripe for determination.

                                                      Discussion

          Rule 26(b)(1) of the Federal Rules of Civil Procedure guides the evaluation of any

 discovery request. The Rule provides that “[p]arties may obtain discovery regarding any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

 of the case. . .” Fed. R. Civ. P. 26(b)(1). In assessing whether the discovery is “proportional to

 the needs of the case,” courts should consider “the importance of the issues at stake in the action,

 the amount in controversy, the parties' relative access to relevant information, the parties'

 resources, the importance of the discovery in resolving the issues, and whether the burden or

 expense of the proposed discovery outweighs its likely benefit.” Id.; Advisory Committee Notes

 2015 Amendment.

          1. Interrogatory Nos. 3, 4, 6, 8, and 11

          Rule 33 specifies that “[e]ach interrogatory must, to the extent it is not objected to, be

 answered separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). Further, “[t]he

 grounds for objecting to an interrogatory must be stated with specificity.” Fed. R. Civ. P. 33(b)(4).


 2
  The Report explained the progress that the parties had concerning the following three categories of issues: (1) the
 exchange of privilege logs by the parties; (2) Aleris’s claim that AIS’s interrogatory responses were deficient; and (3)
 Aleris’s claim that AIS’s responses to the requests for admissions were deficient (DN 56 PageID # 796-98).


                                                                4
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 5 of 42 PageID #: 923




 The Rule allows a party to respond to interrogatories by producing business documents. Fed. R.

 Civ. P. 33(d). Specifically, the Rule states:

                If the answer to an interrogatory may be determined by examining,
                auditing, compiling, abstracting, or summarizing a party’s business
                records (including electronically stored information), and if the
                burden of deriving or ascertaining the answer will be substantially
                the same for either party, the responding party may answer by:

                    (1) specifying the records that must be reviewed, in sufficient
                    detail to enable the interrogating party to locate and identify
                    them as readily as the responding party could; and

                    (2) giving the interrogating party a reasonable opportunity to
                    examine and audit the records and to make copies,
                    compilations, abstracts, or summaries.

 Id.

        This discovery dispute arises out of AIS’s objections and responses to “contention”

 interrogatories propounded by Aleris. “Contention” interrogatories seek to clarify the basis for or

 scope of an opposing party’s legal claims. Starcher v. Corr. Med. Sys., Inc., 144 F.3d 418, 421 n.

 2 (6th Cir. 1998) aff’d sub nom. Cunningham v. Hamilton Cnty., Ohio, 527 U.S. 198 (1999). “The

 general view is that contention interrogatories are a perfectly permissible form of discovery, to

 which a response ordinarily would be required.” Id. (citations omitted). Further, contention

 interrogatories that ask a party to state the facts upon which it bases a specific claim or defense are

 a permissible form of written discovery. Davis v. Hartford Life & Accident Ins. Co., No. 3:14-

 CV-00507-TBR, 2015 WL 7571905, at *5 (W.D. Ky. Nov. 24, 2015) (citations omitted).

        Courts have recognized that propounding contention interrogatories early in litigation may

 serve very legitimate and useful purposes, such as ferreting out frivolous or unsupportable claims.

 Cleveland Const., Inc. v. Gilbane Bldg. Co., No. 05-471-KSF, 2006 WL 2167238, at *7 (E.D. Ky.

 July 31, 2006) (citations omitted). They may also serve as bases for motions for summary



                                                       5
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 6 of 42 PageID #: 924




 judgment, that would not only help reduce the scope of the dispute but also help narrow the focus

 and the extent of discovery that needs to be taken and facilitate settlement discussions. Id.

 (citations omitted); United States ex rel. Natural Res. Def. Council v. Lockheed Martin Corp., No.

 5:99-CV-170, 2014 WL 6909652, at *4 (W.D. Ky. Dec. 8, 2014) (citation omitted).

        Even at an early stage of litigation, requiring a party to answer contention interrogatories

 is consistent with Fed. R. Civ. 11(b)(2) and (3) because the party is expected to have some good

 faith basis in fact and law for the claim or defense being asserted. Cleveland Const., Inc., 2006

 WL 2167238, at *7 (citing Dot Com Entm’t Group, Inc. v. Cyberbingo Corp., 237 F.R.D. 43, 46

 (W.D. N.Y. 2006)); United States ex rel. O’Connell v. Chapman Univ., 245 F.R.D. 735, 649-50

 (C.D. Calif. 2007) (Objecting on the basis that discovery has just begun makes no sense because

 Rule 11 requires plaintiffs to have a basis for their allegations in the complaint.). Accordingly,

 contention interrogatories that seek the basis for a claim or defense should be answered. Id. But

 given the well-recognized problems a responding party may face in trying to give complete

 answers to contention interrogatories early in the litigation process, a propounding party is well-

 advised to anticipate changes as the responding party receives additional information and complies

 with the Rule 26(e) duty to supplement. United States ex rel. Scott v. Humana Inc., No. 3:18-CV-

 61-JRW-CHL, 2019 WL 7406784, at *1 (W.D. Ky. Dec. 18, 2019) (citation omitted); Lockheed

 Martin Corp., 2014 WL 6909652 at *4, 5.

        The Federal Rules of Civil Procedure allow a party to move for an order compelling

 disclosure or discovery when “a party fails to answer an interrogatory submitted under Rule 33 . .

 .” Fed. R. Civ. P. 37(a)(3)(iii). Under Rule 37, “an evasive or incomplete disclosure, answer, or

 response must be treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).

 Objections to interrogatories “must be stated with specificity.” Fed. R. Civ. P. 33(b)(4). The party



                                                      6
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 7 of 42 PageID #: 925




 seeking to compel discovery has the burden of demonstrating that a discovery response is

 inadequate. Barnes v. District of Columbia, 289 F.R.D. 1, 6 (D.D.C. 2012).

                a. Interrogatory Nos. 3 and 11

        Interrogatory No. 3 focuses on the allegation in Paragraph 55 of the Complaint that “Aleris

 failed and refused, without justification, to pay AIS $1,518,610.79 of the original AIS Contract

 amount invoiced for work performed on the Project ("Base Contract Amount")” (DN 1 PageID #

 8; DN 58-1 PageID # 842). Interrogatory No. 3 asks AIS to describe in detail the factual basis for

 this allegation, and with respect to the $1,518,610.79 amount “state with particularity:

                a. the basis for calculating or determining the amount;
                b. The method or manner in which the amount was computed;
                c. The names, current addresses and telephone numbers of all
                individuals having knowledge of the amount;
                d. The identity of all documents that support or any in manner
                reflect, refer, or relate to set amount.”

 (DN 58-1 PageID # 842). AIS’s second supplemental response reads as follows:

                ANSWER: See AIS’ Complaint and AIS’ Answers and Defenses to
                Aleris’ Counterclaim in this case and AIS’ Answer to Amended
                Complaint for Foreclosure of Mechanic’s Liens and Breach of
                Contract and Counterclaim and Cross-claim filed in the case of
                Valley Electrical Consolidated, Inc. v. Aleris Rolled Products, Inc.,
                et al. filed in the Hancock Circuit Court of the Commonwealth of
                Kentucky at case no. 18-CI-00077. See also AIS’ Answer to
                Interrogatory No. 11. AIS has determined that the Base Contract
                Amount owed to AIS on the Project is the sum of $1,518,610.79.
                This sum was calculated using the sum of the invoices reflecting
                charges for the work. AIS has retained experts to calculate and
                testify to its damages in this case. The answer to this interrogatory
                will be contained in the expert report(s) submitted in accordance
                with the Court’s Scheduling Order.

                a. See answer above an answer to Interrogatory No. 11;
                b. See answer above;
                c. See the individuals listed in AIS’ Initial Disclosures Pursuant to
                   Fed. R. Civ. P. 26(a)(1) (Doc No. 9);




                                                      7
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 8 of 42 PageID #: 926




                 d. AIS has produced all documents relating to its testifying expert’s
                    initial computation of damages.

 (Id.).

          Interrogatory No. 11 focuses on the allegation in Paragraph 123 of the Complaint that

 “Aleris is required to pay AIS for AIS’s additional labor costs, labor inefficiencies, extended

 general conditions, and any other damages as a result of Aleris’s delays, disruptions, and

 interference on the Project (‘Impact Costs’)” (DN 1 PageID # 15; DN 58 PageID # 811).

 Interrogatory No. 11 asks AIS to describe in detail the factual basis for this allegation, and with

 respect to each of the “Impact Costs,” state with particularity:

                 a. the element of the cost (e.g., “AIS’s additional labor costs, labor
                    inefficiencies, extended general conditions, and any other
                    damages”);
                 b. the amount of the costs;
                 c. the basis for calculating or determining the amount;
                 d. the method or manner in which the amount was computed;
                 e. the names, current addresses and telephone numbers of all
                    individuals having knowledge of the amount.

 (DN 58 PageID # 811).

          AIS’s response reads as follows:

                 ANSWER: Subject to and without waiving the foregoing General
                 Objections, see AIS’ Complaint and AIS’ Answers and Defenses to
                 Aleris’ Counterclaim in this case and AIS’ Answer to Amended
                 Complaint for Foreclosure of Mechanic’s Liens and Breach of
                 contract and Counterclaim and Cross-claim filed in the case of
                 Valley Electric Consolidated, Inc. v. Alaris Rolled Products, Inc.,
                 filed in the Hancock Circuit Court of the Commonwealth of
                 Kentucky at case no. 18-CI-00077. By way of further answer, AIS
                 has retained experts to calculate and testify to its damages in this
                 case. The answer to this Interrogatory will be contained in the expert
                 report(s) submitted in accordance with the Court’s Scheduling Order
                 (Doc No. 22). AIS will produce all relevant nonprivileged
                 documents relating to this Interrogatory pursuant to its Objections
                 and Responses to Defendant’s First Request for Production of
                 Documents.



                                                       8
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 9 of 42 PageID #: 927




              a. See above and AIS has preliminarily identified the following
                 elements:
                    1. labor inefficiencies;
                    2. delay related costs/extended general conditions;
                    3. unpaid contract balance including retention;
                    4. unpaid changed order work performed by AIS.
              b. See above and the estimated amount of the aforementioned
                 elements is:
                    1. approximately $2.5 million;
                    2. approximately $1.5 million;
                    3. approximately $1.5 million;
                    4. approximately $0.6 million
                    (all of the above amount subject to change)
              c. See Above and:
                    1. Aleris-caused impacts which resulted in AIS’ loss of
                         labor inefficiency included, but are not limited to: late
                         foundations, late deliveries, altered workflow, problems
                         with steel and equipment, extensive RFI’s, equipment
                         not well marked, late establishments of line of site and
                         centerline, extensive performance notices, extensive
                         change orders, and departure of CH2MHill;
                    2. Due to issues beyond AIS’s control, both the
                         construction of the CALP 1 and CALP 2 production lines
                         were significantly delayed. Based on AIS’ preliminary
                         assessment, CALP 1 was delayed by over 120 days due
                         to numerous issues and CALP 2 was delayed by over 170
                         days primarily due to late steel deliveries. The
                         completion of CALP 2 and thus, the overall project
                         completion date was delayed by approximately 5.5
                         months;
                    3. AIS completed its scope of work. Accordingly, unpaid
                         contract amounts are due and owing;
                    4. AIS performed work outside the scope of its contract at
                         the direction of, or for the benefit of Aleris and has not
                         been paid by Aleris for the work performed.
              d. See above and the method(s) for determining the amount of the
                 above elements include:
                    1. Measured Mile Approach;
                    2. CPM schedule analysis;
                    3. contract documents;
                    4. negotiated amounts, actual costs plus mark-up, or
                    reasonable amounts plus mark-up.
              e. See above and the individuals listed in AIS’ Initial Disclosures
                 Pursuant to Fed. R. Civ. P. 26 (a)(1) (Doc No. 9).

 (DN 58 PageID # 811-13).

                                                   9
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 10 of 42 PageID #: 928




         Aleris objects to both answers to the extent they refer to unidentified portions of AIS’s

  Complaint, its Answers and Defenses to Aleris’ Counterclaim in this case, and AIS’ Answer to the

  Amended Complaint for Foreclosure of Mechanic’s Liens and Breach of contract and

  Counterclaim and Cross-claim filed in a related state court proceeding before the Hancock Circuit

  Court (DN 58 PageID # 813). AIS does not directly respond to this objection (DN 59 PageID #

  874-75). Aleris’s reply reiterates its position (DN 60 PageID # 909, 912).

         The Court agrees with Aleris regarding both answers. AIS’s reference to unidentified

  portions of pleadings is far too vague to satisfy its burden under Rule 33(b)(3) to fully explain the

  factual basis for the allegations in Paragraphs 55 and 123 in its Complaint. See Brown Tax Ease

  Lien Servicing, LLC, No. 3:15-CV-208-CRS, 2017 WL 6939338, at *23-24 (W.D. Ky. Feb. 16,

  2017) (must specifically respond to contention interrogatories by providing to the fullest extent

  possible the known facts as opposed to making general references to pleadings, depositions, or

  documents); Kuriakose v Veterans Affairs Ann Arbor Healthcare System, No. 14-cv-12972, 2016

  WL 4662431 at *3 (E.D. Mich. Sept 7, 2016)(As Rule 33(b)(3) requires a party to answer each

  interrogatory “fully,” it is technically improper and unresponsive for a party to answer an

  interrogatory by referring generally to outside material such as pleadings, depositions, or other

  interrogatories.); Myers v. Anthem Life Ins. Co., 316 F.R.D. 186, 198 (W.D. Ky. 2016) (As a party

  must explain the factual bases for each affirmative defense, it is not sufficient to state that the

  factual bases for its defenses can be found in the administrative record). Further, identifying

  pleadings which set forth allegations does not comply with Aleris’s request that AIS describe in

  detail the “factual basis” for the allegations in Paragraphs 55 and 123 of the Complaint. In sum,

  providing general references to pleadings filed in this and a related state court action does not

  comply with AIS’s duty under Rule 33(b)(3) to provide fulsome answers to each interrogatory.



                                                       10
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 11 of 42 PageID #: 929




  Therefore, AIS is directed to strike these general references to pleadings in its supplemental

  response to both interrogatories.

         Next, Aleris objects to AIS’s answer to Interrogatory No. 3 to the extent it refers to AIS’s

  answer to Interrogatory No. 11 which Aleris characterizes as deficient (DN 58 PageID # 813-15).

  Relatedly, Aleris argues the documents AIS produced in response to Interrogatory Nos. 3 and 11

  are deficient because they do not answer the damages questions in these interrogatories (Id.).

  Additionally, Aleris asserts AIS’s general reference to its Rule 25 initial disclosures which

  identifies over 60 individuals is insufficient (Id.). Aleris also objects to AIS’s use of the

  Scheduling Order deadline for expert reports as an excuse for not fully answering Interrogatory

  Nos. 3 and 11 (Id.). Aleris claims that AIS has violated the Court’s Order requiring it to

  “supplement [its] damages calculation disclosures” and the parties’ Joint Stipulation and the Court

  Order on the same which collectively provided that AIS would provide greater detail on its claimed

  damages (Id. citing DN 27 ¶ 4; DN 52 ¶ 5; DN 54).

         AIS responds by claiming the 131 documents it produced to Aleris are sufficient to satisfy

  its burden of providing a complete response to Interrogatory Nos. 3 and 11 (DN 59 PageID # 874-

  79). AIS indicates these “focused” documents which consist of invoices, change order requests,

  tabulations sheets, employee wage and hour records were used by its testifying expert to initially

  calculate AIS’ damages (Id.). AIS explains that these documents when viewed with its responses

  to the subparts for both interrogatories fully answer Interrogatory Nos. 3 and 11 to the extent it is

  currently able to do so (Id.). AIS advises that it will provide more fulsome answers to the

  interrogatories through the expert report when it is due under the Scheduling order deadline (Id.).

  AIS contends that it cannot supplement its answers to these interrogatories without consulting with

  its testifying expert and obtaining what amounts to preliminary opinions (DN 59 PageID # 876).



                                                       11
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 12 of 42 PageID #: 930




  AIS argues that the rules preclude Aleris from requiring preliminary opinions and Aleris must wait

  until expert reports are due on October 19, 2020 (Id.). Additionally, AIS asserts that its Rule 26

  Initial Disclosures specifically identify eight individuals with knowledge or information regarding

  damages (Id.).

         Aleris’s reply asserts that the document production does not satisfy Rule 33(d) because it

  fails to provide the requisite detail necessary to decipher the damages information requested by

  Interrogatory Nos. 3 and 11 (DN 60 PageID # 909-12). Aleris’s reply argues that AIS has an

  obligation to investigate and answer discovery, even if they must consult with their expert before

  supplementing its response (DN 60 PageID # 910-11 citing Drutis v. Rand McNally & Co., 236

  F.R.D. 325, 329-30 (E.D. Ky. 2006)). Aleris points out that seven of the eight individuals listed

  in AIS’s Rule 26 Initial Disclosures are identified with only a general description that they have

  knowledge of “damages caused by inefficiencies, change orders and backcharges” (Id.). Aleris

  contends that this is insufficient information for an interrogatory response and that none of the

  individuals purportedly have knowledge of the amounts of the “unpaid contract balance including

  retention” and “extended general conditions” as well as other subcategories listed by AIS in

  Subsection 11(c) of its answer (Id.).

         The Court notes that even at an early stage of litigation a party is expected to have some

  good faith basis in fact and law for the claim being asserted. See Fed. R. Civ. P. 11(b)(2) and (3);

  Cleveland Const., Inc., 2006 WL 2167238, at *7 (citations omitted). Further, “[a] party has a duty

  to make a reasonable investigation before responding to interrogatories.” Baker v. Cnty. Of

  Missaukee, 1:09-CV-1059, 2013 WL 5786899, at *3 (W.D. Mich. Oct. 28, 2013) (citing Watson

  v. Dillon Cos., Inc., No. 8-CV-91, 2008 WL 5104783, at *6 (D. Colo. Dec. 2, 2008)); 3M

  Innovative Properties Co. v. Tomar Electronics, No. 05-756(MJD/AJB), 2006 WL 2670038, at *6



                                                      12
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 13 of 42 PageID #: 931




  (D. Minn. Sept. 18, 2006) (“In light of the Supreme Court's directive that discovery under the

  federal rules requires a complete disclosure of relevant facts known to the parties, parties are under

  a duty to complete a reasonable investigation when presented with the opposing party's

  interrogatories and document requests.”); Calderon v. Tower Associates International, Inc. (USA),

  No. 88-1240-FR, 1989 WL 62458, at *2 (D.Or. June 7, 1989) (“a party is required to make a

  reasonable investigation before responding to interrogatories . . .”). Additionally, a party is

  required “to answer interrogatories as fully as the information available to him will allow.”

  Calderon, 1989 WL 62458, at *2.

         AIS indicates that it enlisted the aid of its testifying expert in answering Interrogatory Nos.

  3 and 11 (DN 59 PageID # 874-76). Thus, it appears that AIS made a reasonable investigation

  before responding to both interrogatories. The next step then is to determine whether AIS

  answered Interrogatory Nos. 3 and 11 as fully as the information available to AIS will allow.

         The Court will begin by observing that Interrogatory No. 3 focuses on the purported

  $1,518,610.79 unpaid balance that AIS refers to as the “Base Contract Amount.” Interrogatory

  No. 11 addresses what AIS claims are “Impact Costs” allegedly sustained as a result of Aleris’s

  delays, disruptions, and interference on the project.

         In assessing whether AIS’s answer to Interrogatory No. 3 is fulsome, the Court has excised

  from the main paragraph the general references to pleadings and the comments about the

  forthcoming expert report. Two of the three remaining sentences in the main paragraph indicate

  AIS has determined the Base Contract Amount owed to it on the Project is $1,518,610.79 and AIS

  calculated this sum using the invoices reflecting charges for the work. The third sentence indicates

  that more information responsive to Interrogatory No. 3 can be found in AIS’s answer to

  Interrogatory No. 11. Because Rule 33(b)(3) requires a party to answer each interrogatory



                                                          13
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 14 of 42 PageID #: 932




  “separately and fully,” it is technically improper and unresponsive for AIS to answer Interrogatory

  No. 3 by referring generally to its answer to Interrogatory No. 11. See Kuriakose, 2016 WL

  4662431, at * 3. Notwithstanding, the Court has reviewed AIS’s answer to Interrogatory No. 11

  and makes several observations. The main paragraph of AIS’s answer to Interrogatory No. 11

  does not provide any information relevant to Interrogatory No. 3. But subparts (a)(3), (b)(3),

  (c)(3), and (d)(3) provide information that may pertain to Interrogatory No. 3 (see DN 58 PageID

  # 812). The subparts viewed together indicate that the unpaid contract balance including retention

  is estimated at approximately $1.5 million, the unpaid contract amounts are due and owing because

  AIS completed its scope of the work, and AIS relied on the contract documents in determining the

  amount. As these subparts do not expressly indicate AIS intends for them to be responsive to

  Interrogatory No. 3, they require Aleris to draw an inference that renders AIS’s reference to its

  answer to Interrogatory No. 11 non-responsive to Interrogatory No. 3. Therefore, AIS is directed

  to supplement its answer to Interrogatory No. 3.

         AIS responded to the four subparts of Interrogatory No. 3 by twice referring to its answer

  to Interrogatory No. 11; by generally referring to the more than 60 individuals listed in its Rule 26

  Initial Disclosures; and by referring all the documents it produced relating to its testifying expert’s

  initial computation of damages. To the extent that subparts (a) and (b) of the answer make a

  general reference to Interrogatory No. 11, this is technically improper and for the reasons set forth

  above it necessitates Aleris to draw an inference that renders AIS’s reference to its answer to

  Interrogatory No. 11 non-responsive to Interrogatory No. 3. See Rule 33(b)(3); Kuriakose, 2016

  WL 4662431, at * 3. Therefore, AIS is directed to supplement its answer to subparts (a) and (b)

  of Interrogatory No. 3.




                                                        14
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 15 of 42 PageID #: 933




          To the extent AIS responded to subpart (c) of Interrogatory No. 3 by referring Aleris to the

  individuals listed in its Rule 26 Initial Disclosure, the answer amounts to directing Aleris to a

  haystack to find the needles. AIS should have responded to subpart (c) by providing the names,

  current addresses, and telephone numbers of all individuals having knowledge of the “Base

  Contract Amount.” See Fed. R. Civ. P. 33(b)(3). Therefore, AIS is directed to supplement its

  answer to subpart (c) of Interrogatory No. 3.

          To the extent AIS responded to subpart (d) of Interrogatory No. 3 by producing the 131

  documents relating to its testifying expert’s initial computation of damages. Aleris seems to

  concede this is sufficient if the document production is complete. As AIS indicates the document

  production is complete, the Court concludes this is an adequate response to subpart (d) for now.

  But AIS is reminded that pursuant to Rule 26(e) it has a duty to supplement its answers to this

  interrogatory in a timely manner.

          AIS claims the 131 documents3 it produced are sufficient to satisfy its burden of providing

  a complete response to Interrogatory No. 3 (DN 59 PageID # 874-79). Because AIS makes the

  same argument as to Interrogatory No. 11, the Court will address both matters below.

          The main paragraph of AIS’s answer to Interrogatory No. 11 does not provide any

  substantive information. Rather, it merely makes a general reference to other pleadings, indicates

  the forthcoming expert report will answer the interrogatory, and mentions that all relevant

  nonprivileged documents relating to the interrogatory will be produced. Thus, AIS has not

  described in detail the factual basis for the allegation in Paragraph 123 of the Complaint. For this

  reason, AIS is directed to file a supplemental answer to this part of Interrogatory No. 11.



  3
    AIS indicates the “focused” 131 documents consist of invoices, change order requests, tabulations sheets, employee
  wage and hour records (DN 59 PageID # 874). AIS advises that these are the documents that its testifying expert used
  to initially calculate AIS’ damages (Id.).

                                                              15
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 16 of 42 PageID #: 934




         AIS has provided substantive answers to subparts (a), (b), (c), and (d) of Interrogatory No.

  11. AIS’s answer to subpart (a) indicates it has preliminarily identified four elements of the

  “Impact Costs” and specifically delineates them. AIS’s answer to subpart (b) specifies the

  estimated amount of costs for each for each of those delineated elements. AIS’s answer to subpart

  (c) indicates the basis for its calculating or determining the estimated amount of costs for each of

  the four delineated elements. AIS’s answer to subpart (d) advises the methods used to determine

  the amount for each of the four delineated elements. As this matter is currently in the early stages

  of discovery and AIS indicates it has answered these subparts to the extent it is currently able to

  do so, the Court concludes it has adequately responded to subparts (a), (b), (c) and (d) for now.

  AIS is reminded that pursuant to Rule 26(e) it has a duty to supplement its answer to this subpart

  to the interrogatory in a timely manner.

         AIS responded to subpart (e) of Interrogatory No. 11 by referring Aleris to “[s]ee above”

  and the individuals listed in its Rule 26 Initial Disclosure. This answer amounts to directing Aleris

  to a haystack to find the needles. AIS could and should have provided the names, current

  addresses, and telephone numbers of all individuals having knowledge of the specifically identified

  the individuals having knowledge of the “Impact Costs.” See Fed. R. Civ. P. 33(b)(3). Therefore,

  AIS is directed to supplement its answer to subpart (e) to Interrogatory No. 11.

         As previously mentioned, AIS claims the 131 documents it produced are sufficient to

  satisfy its burden of providing a complete response to Interrogatory Nos. 3 and 11 (DN 59 PageID

  # 874-79). The Court concludes AIS’s production of 131 documents does not comport with Rule

  33(d). Specifically, AIS failed to certify that the answer may be found in the referenced records

  and specify the subparts to Interrogatory Nos. 3 and 11 that these records answer and where in the

  records the answer can be found. See Davis, 2015 WL 7571905, at *5 (A party relying on Rule



                                                       16
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 17 of 42 PageID #: 935




  33(d) must certify that the answer may be found in the referenced records and specify where in the

  records the answer can be found.); Mullins v. Prudential Ins. Co. of America, 267 F.R.D. 504, 514

  (W.D. Ky. 2010) (A party relying on Rule 33(d) “must not only certify that the answer may be

  found in the records referenced by it, but also ‘must specify where in the records the answer [can]

  be found.’”) (quoting Cambridge Electronics Corp. v. MGA Electronics, Inc., 227 F.R.D. 313,

  322–23 (C.D.Cal.2004)); Hypertherm, Inc. v. American Torch Tip Co., No. 05-CV-373-JD, 2008

  WL 5423833 at *3 (D. N.H. 2008) (a general reference to a mass of documents or records has not

  adequately complied with Rule 33(d)).

         AIS’s testifying expert may have already provided this information to AIS when it enlisted

  his aid in answering Interrogatory Nos. 3 and 11. If so, AIS should provide the information in its

  supplemental answer. It is possible that AIS may need to again consult with its testifying expert

  to obtain this information before providing a supplemental answer. The Court has considered

  AIS’s claim that Aleris is seeking preliminary conclusions from its expert witness before the

  expert’s report is due. The claim is simply not borne out by the circumstances. AIS opted to

  produce the business records instead of answering the interrogatories. Thus, it has a duty to comply

  with Rule 33(d). Further, Aleris is not asking for a preliminary opinion prepared by AIS’s

  testifying expert witness. Rather, Aleris is merely asking that AIS comply with its duty under Rule

  33(d) by specifying the subparts to Interrogatory Nos. 3 and 11 that these records answer and

  where in the records the answer can be found.

         In sum, AIS is directed to file supplemental answers to Interrogatory Nos. 3 and 11. AIS

  will strike from its supplemental answers to both interrogatories the general references to pleadings

  as a source of information responsive to each interrogatory. Further, AIS’s supplemental answers

  to subpart (c) of Interrogatory No. 3 and subpart (e) of Interrogatory No. 11 must provide the



                                                       17
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 18 of 42 PageID #: 936




  names, current addresses, and telephone numbers of all individuals having knowledge of the matter

  discussed in its answer to each interrogatory. AIS’s supplemental answers to Interrogatory Nos.

  3 and 11 must certify that the answer may be found in the 131 documents produced and specify

  where in the records the answer can be found.             Additionally, AIS must fully respond to

  Interrogatory No. 3 and subparts (a) and (b) thereto instead of referring Aleris to its answer to

  Interrogatory No. 11. Further, as to the main paragraph of Interrogatory No. 11, AIS must describe

  the factual basis for the allegation in Paragraph 123 of the Complaint that “Aleris is required to

  pay AIS for AIS’s additional labor costs, labor inefficiencies, extended general conditions, and

  any other damages as a result of Aleris’s delays, disruptions, and interference on the Project

  (‘Impact Costs’)” (DN 58 PageID # 811, quoting DN 1 PageID # 15).

                 b. Interrogatory No. 4

         Aleris served Interrogatory No. 4 which reads as follows:

                 Describe in detail, the factual basis for Your allegation that: There
                 are no just set offs or credits against the Base Contract and Lien
                 Amount of $1,518,610.79. In particular, please state with
                 particularity:
                    a. All requests or notifications of setoffs or credits AIS
                    received from Aleris;
                    b. Why each setoff or credit is not just or warranted, and the
                    factual basis for such an assertion.

  (DN 58 PageID # 818). AIS’s second supplemental answer to Interrogatory No. 4 reads:

                 See AIS’ Complaint and AIS’ Answers and Defenses to Aleris’
                 Counterclaim in this case and AIS’ Answer to Amended Complaint
                 for Foreclosure of Mechanic’s Liens and Breach of Contract and
                 Counterclaim and Cross- claim filed in the case of Valley Electrical
                 Consolidated, Inc. v. Aleris Rolled Products, Inc., et al. filed in the
                 Hancock Circuit Court of the Commonwealth of Kentucky at case
                 no. 18-CI-00077.

                 By way for further answer, AIS avers that any setoff or credit now
                 being raised by Defendant is being proffered in bad faith and pretext.
                 Any setoff or credit was not raised and/or asserted by Aleris until

                                                       18
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 19 of 42 PageID #: 937




               after AIS filed its mechanic’s lien and civil action and shortly prior
               to the mediation in this case. To the extent that Aleris incurred any
               costs and/or damages, those costs and/or damages resulted directly
               from Aleris own actions as set forth in AIS’ Answer to Interrogatory
               No. 2.

               Back Charges - AIS denies the validity of any Back Charges being
               asserted by Aleris. Accordingly, Aleris is not entitled to a set off or
               credit for bogus back charges.

               Acceleration Credits - Aleris is not entitled to a set off or credit for
               acceleration work simply because said work did not, in fact,
               accelerate the Project. AIS avers that it completed all work required
               and supplied sufficient manpower as set forth under the terms of the
               acceleration change order. As set forth in Answer to Interrogatory
               No. 2, the Project was plagued with delays and inefficiencies that
               were not caused by AIS.

               Incomplete/Defective Work - AIS denies that its work was
               incomplete and/or defective in any manner whatsoever, and thus,
               denies that Aleris is entitled to a set off or credit for this item.

               Other Miscellaneous Change Order Requests (COR)/ Credits – AIS
               denies that Aleris incurred any charges as a result of work omitted
               and/or deficiently performed by AIS. Accordingly, AIS denies that
               Aleris is entitled to a set off or credit for this item.

               Pass-Through Claims – After reasonable investigation, AIS is
               unaware of any passthrough claims resulting from AIS. To the
               extent that Aleris incurred impact costs from MMR or UGS, it was
               the result of Aleris’ own actions and/or actions of others and not
               AIS. Accordingly, AIS denies that Aleris is entitled to a set off or
               credit for this item.

               a. AIS objects to this Interrogatory to the extent that it seeks
                  information that is in the possession of and readily available to
                  Defendant. By way of further answer, AIS avers that it does not
                  believe that it received any requests or notifications of setoff or
                  credits from Aleris until after litigation commenced;

               b. See above.

  (DN 58 PageID # 818-19).




                                                     19
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 20 of 42 PageID #: 938




         Aleris argues that the second supplemental answer to Interrogatory No. 4 improperly defers

  to unidentified portions of pleadings, fails to simply answer the interrogatory by listing any of the

  requests or notifications of setoffs that AIS received through the date the interrogatory was issued,

  and fails to legitimately explain why any particular request/notification was unwarranted (DN 58

  PageID # 819-20). Aleris contends because the project continued after AIS filed suit and Aleris

  had other contractors performing items within AIS's original scope of work, such activity by other

  contractors generates setoffs and/or credits and AIS has a duty under the Rules and case law to

  explore notifications of setoffs or credits through the date the interrogatory was issued (Id.).

  Additionally, Aleris asserts that AIS’s statement that the information is in the possession of Aleris

  and readily available to it is an unacceptable evasion of AIS’s own duty to respond (Id.). For these

  reasons, Aleris claims that AIS has violated the parties’ Joint Stipulation and the Court Order on

  the same, by standing on meritless objections, deferring to the pleadings, and providing evasive,

  incomplete answers (Id.).

         AIS contends it does not rely solely on the pleadings, and it provided a detailed and specific

  answer explaining why Aleris’s setoffs or credits against the base contract and lien amount are not

  warranted (DN 59 PageID # 882-83). AIS asserts that Aleris is in possession of the notifications

  of setoffs and credits and that AIS did not receive them until Aleris provided them in connection

  with the mediation, pleadings, and/or discovery in this case (Id.).

         Aleris’s reply reiterates its position that AIS is improperly using an arbitrary cutoff for its

  response to Interrogatory No. 4 (DN 60 PageID # 913-14). Aleris reminds the Court that when

  AIS commenced this litigation the project was still ongoing and the activity by other contractors

  who were performing items within AIS’s original scope of work generates setoffs and/or credits

  that are relevant to the claims and defenses in this action (Id.). Aleris asserts that if AIS has no



                                                       20
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 21 of 42 PageID #: 939




  responsive information or documents at all then it should have withdrawn all of its objections and

  simply provided an answer that no records exist (Id.).

         As explained above, AIS’s reference to unidentified portions to pleadings does not comply

  with AIS’s duty under Rule 33(b)(3) to provide fulsome answers to each interrogatory. See Brown,

  2017 WL 6939338, at *23-24 (must specifically respond to contention interrogatories by providing

  to the fullest extent possible the known facts as opposed to making general references to pleadings,

  depositions, or documents); Kuriakose, 2016 WL 4662431 at *3 (As Rule 33(b)(3) requires a party

  to answer each interrogatory “fully,” it is technically improper and unresponsive for a party to

  answer an interrogatory by referring generally to outside material such as pleadings, depositions,

  or other interrogatories.); Myers, 316 F.R.D. at 198 (As a party must explain the factual bases for

  each affirmative defense, it is not sufficient to state that the factual bases for its defenses can be

  found in the administrative record). Therefore, AIS must file a supplemental answer to this

  interrogatory that does not include the reference to pleadings as a source of information responsive

  to Interrogatory No. 4.

         Next, AIS’s second supplemental answer to Interrogatory No. 4 generally refers Aleris to

  its supplemental answer to Interrogatory No. 2 for information substantiating the claim that if

  Aleris incurred costs/damages they resulted directly from Aleris’s own actions.              But the

  supplemental answer to Interrogatory No. 2 is awash with boilerplate objections, it refers generally

  to pleadings as a source of information, and it identifies several Project errors and omissions that

  AIS blames on Aleris (DN 58-1 PageID # 839-41). The boilerplate objections to Interrogatory

  No. 2 do not comport with Rule 33(b)(4) which requires the objections be made “with specificity”

  and substantiated by submitting affidavits. Wesley Corp. v. Zoom T.V. Products, LLC, No. 17-

  10021, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018); In re Heparin Products Liability



                                                       21
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 22 of 42 PageID #: 940




  Litigation, 273 F.R.D. 399, 410-11 (N.D. Ohio Jan. 24, 2011) (citations omitted). The references

  to pleadings generally do not comply with AIS’s duty under Rule 33(b)(3) to provide fulsome

  answers to each interrogatory. Citing or referring to allegations in the Complaint that Aleris

  prevented or obstructed AIS’s performance on the CALP Contract, is not responsive because

  Interrogatory No. 2 asks AIS to provide the factual basis for those allegations. More importantly,

  Interrogatory No. 2 asks for the factual basis of AIS’s allegation that Aleris prevented or obstructed

  AIS’s performance on the CALP Contract (DN 58-1 PageID # 839). By contrast, Interrogatory

  No. 4 asks for the factual basis of AIS’s allegation that there are no just setoffs or credits against

  the Base Contract and Lien Amount of $1,518,610.79 (Id. PageID # 842). Thus, the interrogatories

  seek different but related information and Aleris is inappropriately required to infer what

  information AIS is referring to in its answer to Interrogatory No. 2. Because Rule 33(b)(3) requires

  a party to answer each interrogatory “separately and fully”, it is technically improper and

  unresponsive for AIS to answer Interrogatory No. 4 by referring to its answer to Interrogatory No.

  2. See Kuriakose, 2016 WL 4662431, at * 3, 4.

         Subpart (a) to Interrogatory No. 4 directs AIS to state with particularity “[a]ll requests or

  notifications of setoffs or credits AIS received from Aleris” (DN 58-3 PageID # 853). Subpart (b)

  to the interrogatory asks AIS to state with particularity “[w]hy each set off or credit is not just or

  warranted, and the factual basis for the assertion” (Id.). AIS objected to both subparts on the

  grounds that the interrogatory seeks information that is in the possession of and readily available

  to Aleris (Id. PageID # 854). Additionally, AIS artificially limits its response to requests and

  notifications received prior to commencement of litigation. The Court concludes that AIS’s

  objection fails because these subparts seek information that is relevant within the meaning of Rule

  26(b)(1) and only AIS is capable of identifying what it received and explaining why it believes



                                                       22
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 23 of 42 PageID #: 941




  each set off or credit is not just or warranted. Further, AIS is required to answer the interrogatory

  as fully as the information available to it will allow. Calderon, 1989 WL 62458, at *2. AIS’s

  attempt to arbitrarily limit the temporal scope of Interrogatory No. 4 and subparts (a) and (b) must

  fail because the requests or notifications of setoffs or credits that it received after commencement

  of litigation are relevant to the claims and defenses in this action. Fed. R. Civ. P. 26(b)(1).

         In sum, AIS must provide a more fulsome answer to Interrogatory No. 4 and subparts (a)

  and (b) thereto without boilerplate objections. In doing so, AIS should not refer generally to

  pleadings and its answer to Interrogatory No. 2 as sources of information responsive to

  Interrogatory No. 4.

                 c. Interrogatory No. 6

         Aleris’s Interrogatory No. 6 reads as follows:

                 Describe in detail, the factual basis for Your allegation that: To the
                 extent that AIS was unable to meet any work schedules associated
                 with the Project, it was due to Aleris’ own conduct and Aleris’
                 breach of the Contract in not performing its obligations thereunder,
                 as alleged in the AIS Answer. This includes, without limitation,
                 which work schedules AIS was unable to meet and how each missed
                 deadline in the schedule was missed due to Aleris’ conduct.

  (DN 58-3 PageID # 854). AIS’s second supplemental answer reads:

                 AIS objects to this Interrogatory as it is vague, overly broad and
                 unduly burdensome. AIS has engaged in substantial discovery in
                 this case and said discovery is on-going. Due to the huge number
                 of contractors and subcontractors involved in the Project and the
                 extraordinary number of delays caused by Aleris in this case, it is
                 unduly burdensome to request AIS to describe in detail the factual
                 basis for AIS’ assertion that Aleris was responsible to the extent that
                 AIS did not meet any of its work schedules. AIS intends to enlist a
                 testifying expert relating to the issue of schedules in this case and
                 this Interrogatory will be answered by said expert in his or her expert
                 report.

                 Subject to and without waiving the foregoing objections, see AIS’
                 Complaint and AIS’ Answers and Defenses to Aleris’ Counterclaim

                                                       23
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 24 of 42 PageID #: 942




                   in this case and AIS’ Answer to Amended Complaint for
                   Foreclosure of Mechanic’s Liens and Breach of Contract and
                   Counterclaim and Cross-claim filed in the case of Valley Electrical
                   Consolidated, Inc. v. Aleris Rolled Products, Inc., et al. filed in the
                   Hancock Circuit Court of the Commonwealth of Kentucky at case
                   no. 18-CI-00077. See also AIS’ Answer to Interrogatory No. 2
                   above.

  (DN 58-3 PageID # 854-55).

            Aleris objects to AIS’s boilerplate objections, its reference to pleadings, and referral to its

  answer to Interrogatory No. 2 (DN 58 PageID # 818). AIS asserts that its objection is appropriate,

  and its answer properly references the pleadings and its answer to Interrogatory No. 2 (DN 59

  PageID # 882). Aleris’s reply points out the boilerplate objections are improper (DN 60 PageID

  # 913).

            The boilerplate objections to Interrogatory No. 6 do not comport with Rule 33(b)(4) which

  requires the objections be made “with specificity” and substantiated by submitting affidavits.

  Wesley Corp., 2018 WL 372700, at *4; In re Heparin Products Liability Litigation, 273 F.R.D. at

  410-11 (citations omitted). The references to pleadings generally do not comply with AIS’s duty

  under Rule 33(b)(3) to provide fulsome answers to each interrogatory. Next, Interrogatory Nos. 2

  and 6 seek different but related information. Because Rule 33(b)(3) requires a party to answer

  each interrogatory “separately and fully”, it is technically improper and unresponsive for AIS to

  answer Interrogatory No. 6 by referring to its answer to Interrogatory No. 2. See Kuriakose, 2016

  WL 4662431, at * 3, 4. Further, AIS’s general reference to its answer to Interrogatory No. 2

  inappropriately requires Aleris to infer what information in that answer AIS may believe is

  responsive to Interrogatory No. 6. Id.




                                                          24
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 25 of 42 PageID #: 943




         In sum, AIS must provide a fulsome answer to Interrogatory No. 6 that does not include

  boilerplate objections. In doing so, AIS should not include the reference to pleadings and its

  answer to Interrogatory No. 2 as sources of information responsive to Interrogatory No. 6.

                d. Interrogatory No. 8

         The interrogatory reads:

                List all non-parties that AIS believes contributed to AIS’s claimed
                delays, inefficiencies, disruptions, interference and/or inability to
                perform the CALP Contract, how each non-party contributed to
                AIS’s alleged issues on the Project, and the financial impact such
                actions or inactions caused on AIS.

  (DN 58-3 PageID # 855). AIS’s second supplemental answer to the interrogatory reads as follows:

                AIS objects to this Interrogatory as it is vague, overly broad and
                unduly burdensome to the extent that it is seeking information
                relating to facts and circumstances surrounding delays,
                inefficiencies, disruptions, interreferences and/or inabilities to
                perform the CALP Contract and the financial impact caused by third
                parties. AIS has engaged in substantial third-party discovery in this
                case and said discovery is on-going. Due to the huge number of
                contractors and subcontractors involved in the Project and the
                extraordinary number of delays caused by Aleris in this case, it is
                unduly burdensome to request AIS to list all non-parties that
                contributed to the delays, describe the contribution and describe the
                financial impact of each. AIS was not originally in possession of
                the information necessary to completely answer this Interrogatory.
                Through discovery AIS has obtained over 1 million pages of
                documents that need to be reviewed so AIS can determine whether
                it is able to answer this Interrogatory. AIS is simply not in a position
                to be able to fully answer this Interrogatory.

                Subject to and without waiving the foregoing objection, see AIS’
                Complaint and AIS’ Answers and Defenses to Aleris’ Counterclaim
                in this case and AIS’ Answer to Amended Complaint for
                Foreclosure of Mechanic’s Liens and Breach of Contract and
                Counterclaim and Cross-claim filed in the case of Valley Electrical
                Consolidated, Inc. v. Aleris Rolled Products, Inc., et al. filed in the
                Hancock Circuit Court of the Commonwealth of Kentucky at case
                no. 18-CI-00077. AIS avers that virtually all of the delays that
                occurred on the Project can be traced back to Aleris and the



                                                      25
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 26 of 42 PageID #: 944




                  decisions it made as set forth in AIS’ Answer to Interrogatory No.
                  2.

                  By way of further answer: General Motors; CH2M Hill; Andritz;
                  Otto Junker; Cives Steel Company; Covenant Steel Warehouse,
                  Inc.; and others whose roles and identities will be adduced in
                  discovery. See also AIS’ Answer to Interrogatory No. 2.

  (Id.).

           Aleris argues the parties’ Joint Stipulation and Court Order on same plainly required AIS

  to remove the boilerplate objections where they are inapplicable (DN 58 PageID # 816-17).

  Further, the boilerplate objections do not apply because the interrogatory is clear, reasonable, and

  proper (Id.). Aleris contends that despite AIS listing six non-parties that purportedly contributed

  to delays, AIS has not provided an explanation as to how they contributed to the delays and the

  financial impact of any of them (Id.). Aleris asserts that AIS also fails to identify the other non-

  parties who contributed to the alleged delays (Id.).

           In response, AIS explains that it has provided all that it presently has and cannot provide a

  complete response to the interrogatory because much of the information substantiating its claims

  are in the possession of Aleris and the third parties (DN 59 PageID # 881-82). AIS indicates it

  must conduct discovery to determine all the reasons for the delays and the financial impact of each

  delay (Id.).

           In reply, Aleris suggests that what AIS has provided is not sufficient (DN 60 PageID #

  912-13). Further, Aleris indicates it should not have to wait for AIS’s expert report to obtain an

  answer to this interrogatory (Id.).

           The boilerplate objections to Interrogatory No. 8 do not comport with Rule 33(b)(4) which

  requires the objections be made “with specificity” and substantiated by submitting affidavits.

  Wesley Corp., 2018 WL 372700, at *4; In re Heparin Products Liability Litigation, 273 F.R.D. at



                                                         26
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 27 of 42 PageID #: 945




  410-11 (citations omitted). The references to pleadings generally do not comply with AIS’s duty

  under Rule 33(b)(3) to provide fulsome answers to each interrogatory. Next, Interrogatory Nos. 2

  and 8 seek different but related information. Because Rule 33(b)(3) requires a party to answer

  each interrogatory “separately and fully”, it is technically improper and unresponsive for AIS to

  answer Interrogatory No. 8 by referring to its answer to Interrogatory No. 2. See Kuriakose, 2016

  WL 4662431, at * 3, 4. Further, AIS’s general reference to its answer to Interrogatory No. 2

  inappropriately requires Aleris to speculate what information in that answer AIS may believe is

  responsive to Interrogatory No. 8. Id.

         In sum, AIS must provide a more fulsome answer to Interrogatory No. 8 that does not

  include boilerplate objections. While AIS may not yet possess all the material necessary to fully

  respond to this interrogatory, even at this early stage of litigation AIS is expected to have some

  good faith basis in fact and law for the claim being asserted. See Fed. R. Civ. P. 11(b)(2) and (3);

  Cleveland Const., Inc., 2006 WL 2167238, at *7 (citations omitted). Additionally, AIS should not

  include references to pleadings and its answer to Interrogatory No. 2 as sources of information

  responsive to Interrogatory No. 8.

         2. Request for Admission Nos. 3-7, 9, and 20

         The scope of Rule 36 is limited to “matters within the scope of Rule 26(b)(1).” Fed. R.

  Civ. R. 36(a)(1). “Requests for Admissions are intended to narrow the factual issues of a case.”

  Booth Oil Site Administrative Group v. Safety–Kleen, 194 F.R.D. 76, 79 (W.D.N.Y.2000). A

  party requesting an admission “bears the burden of setting forth [his] requests simply, directly, and

  not vaguely and ambiguously, and in such a manner that they can be answered with a simple admit

  or deny without an explanation, and in certain instances, permit a qualification or explanation for

  purposes of clarification.” Henry v. Champlain Enters., Inc., 212 F.R.D. 73, 77 (N.D.N.Y.2003).



                                                       27
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 28 of 42 PageID #: 946




  “Requests for admission may relate to [facts and] the application of law to fact. Such requests

  should not be confused with pure requests for opinions of law, which are not contemplated by the

  rule. Nor are requests seeking legal conclusions appropriate when proceeding under Rule 36.”

  United States v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009) (quoting 7 Moore’s Federal

  Practice § 36.108 at 36–26 (3d ed. 2008)). The court has substantial discretion to determine the

  propriety of each request for admission and the sufficiency of the responses thereto. National

  Independent Truckers Ins. Co. v. Gadway, No. 8:10 CV 253, 2011 WL 5554802, at *2 (D. Neb.

  Nov.15, 2011). If the court finds that an answer does not comply with Rule 36, “the court may

  order either that the matter is admitted or that an amended answer be served.” Fed. R. Civ. P.

  36(a)(6).

              a. Request for Admission Nos. 3-7

         Request for Admission Nos. 3-7 and AIS’s second supplemental answers read as follows

                 3. Admit that, under the AIS Contract, AIS was obligated to provide
                 labor, material and services within the approved schedule and
                 complete all its work in a good and workmanlike manner.

                 ANSWER: Denied as stated to the extent that Defendant implies
                 that there was an “approved schedule”; that Plaintiff was provided
                 with such a schedule; that Plaintiff determined that such schedules
                 as it was given were feasible or subject to review and approval; or
                 that such schedules as were given were based on actual events and
                 conditions in existence at the time of issuance – none of which was
                 the case. To the contrary, the schedule process of Defendant was so
                 haphazard, unworkable, uncoordinated and based upon fantasy and
                 wishful thinking as to be useless.
                 Defendant ultimately stopped conducting schedule meetings and
                 abandoned the provision of meaningful schedules based on fact and
                 feasible deadlines. The written contract terms regarding the
                 preparation and issuance of schedules, which terms speak for
                 themselves, were in most instances abandoned, breached or ignored
                 by Defendant. Notwithstanding the foregoing objections, AIS
                 admits the obligations set forth in its contract, which contract speaks
                 for itself. By way of further response, AIS incorporates the
                 averments set forth in Response No. 2 above.

                                                       28
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 29 of 42 PageID #: 947




              4. Admit that, to the extent AIS believed the AIS Contract was
              unclear or ambiguous, AIS was required to notify Aleris.

              ANSWER: Denied as stated to the extent that Defendant implies
              that the duties of Aleris under the AIS Contract were faithfully
              performed, that Plaintiff could have reasonably anticipated the
              wholesale breaches of duty engaged in by Aleris (as set forth in
              detail Plaintiff’s Complaint) or that Defendant did not engage in
              post-execution conduct inconsistent with said duties. The written
              terms of the contract speak for themselves. Contrary to the thrust of
              Defendant’s request, the terms of the AIS Contract are clear and
              unambiguous – what rendered the Contract unclear and ambiguous
              was the (unforeseeable) extent to which Aleris would deviate from
              them. Notwithstanding the foregoing objections, AIS admits the
              obligations set forth in its contract, which contract speaks for itself.
              By way of further response, AIS incorporates the averments set forth
              in Response Nos. 2 and 3 above.

              5. Admit that, under the AIS Contract, AIS agreed to monitor its
              work and promptly notify Aleris of any potential delays.

              ANSWER: Denied as stated to the extent that Defendant asserts by
              the use of the term “any potential” delays a duty on AIS beyond the
              terms of its Contract, which terms speak for themselves. To the
              contrary, the cause of the delays in the Project were overwhelmingly
              caused by Aleris or parties under its control, and in most instances
              were concealed from AIS or already within Aleris’ scope of
              knowledge. Notwithstanding the foregoing objection, AIS admits
              the obligations set forth in its contract, which contract speaks for
              itself. By way of further response, AIS incorporates the averments
              set forth in Response Nos. 2, 3 and 4 above.

              6. Admit that, under the AIS Contract, to the extent Aleris and AIS
              were unable to resolve issues, AIS agreed to provide Aleris with 21
              days’ notice of any occurrence giving rise to a claim.

              ANSWER: Denied as stated to the extent that Defendant fails to
              identify the “issues” to which it refers and/or implies that such issues
              were disclosed by Aleris, known to AIS, quantifiable by AIS, ever
              resolved by the parties or that Aleris ever engaged in good faith
              negotiations with AIS. The written terms of the contract speak for
              themselves. Notwithstanding the foregoing objections, AIS admits
              the obligations set forth in its contract, which contract speaks for
              itself. By way of further response, AIS incorporates the averments
              set forth in Response Nos. 2, 3, 4 and 5 above.

                                                    29
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 30 of 42 PageID #: 948




                 7. Admit that AIS’ complete duties and obligations are set forth in
                 the AIS Contract.

                 ANSWER: Denied as stated to the extent that Defendant uses the
                 term “complete” to imply that Aleris’ post-formation breaches of
                 Contract did not affect Plaintiff’s duties as the same were subject to
                 modification by express agreement, necessary implication or
                 ratification by conduct in light of Defendant’s multiple breaches of
                 contract, as is set forth in detail in Plaintiff’s Complaint. AIS admits
                 the obligations set forth in its contract at the time the contract was
                 executed, which contract speaks for itself. By way of further
                 response, AIS incorporates the averments set forth in Response Nos.
                 2, 3, 4, 5 and 6 above.

  (DN 58 PageID # 820-22; DN 58-3 PageID # 859-61).

         Aleris argues each of AIS’s responses is marred by its decision to simultaneously assert

  the matter is “[d]enied as stated to the extent . . . [,]” then offer an explanation, then assert the

  contracts and/or its terms speak for themselves, and then incorporate other answers to Requests

  for Admissions (DN 58 PageID # 822). Aleris contends the Requests for Admissions are

  straightforward and each is directed to the issues in the case (Id.). Aleris accuses AIS of willingly

  defying the parties’ Joint Stipulation and the Court Order on same, as well as its basic discovery

  obligations, by refusing to simply admit or deny the matter, or otherwise explain why it does not

  have the requisite knowledge to do either (Id.).

         AIS contends that it completely denied each of the Requests for Admissions by stating

  “denied as stated” and then went on to explain why it is being denied (DN 59 PageID # 883-84).

  AIS asserts that this is an entirely appropriate answer to the Requests for Admissions and then

  explain why it is being denied (Id. citing Rule 36(a)(4), Drutis v. Rand McNally & Co., 236 F.R.D.

  325 (E.D. Ky. 2006), Piskura v. Taser Int’l, No. 1:10-CV-248, 2011 WL 6130814 (S.D. Ohio Nov.

  7, 2011), and Henry v. Champlain Enters., Inc., 212 F.R.D. 73, 77 (N.D. N.Y. 2003)). (Id.).




                                                       30
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 31 of 42 PageID #: 949




         In its reply, Aleris acknowledges that, in some instances, a denial of a Request for

  Admission is properly paired with a brief explanation (DN 60 PageID # 914-16). Aleris points out

  that AIS’s responses set forth an objection, lengthy explanation, argument, a partial denial, and an

  incorporation of several additional lengthy answers (Id.). Aleris asks the Court to overrule AIS’s

  objections, and order AIS to amend its responses to these Requests for Admissions (Id).

         The first sentence of the Rule states that “[i]f a matter is not admitted, the answer must

  specifically deny it or state in detail why the answering party cannot truthfully admit or deny it.”

  Fed. R. Civ. P. 36(a)(4). The words “specifically deny” do not mean that details must be provided

  or that an explanation is necessary. Shadburne v. Bullitt Cnty., Kentucky, No. 3:17-CV-00130-

  DJH, 2017 WL 6391483, at *7 (W.D. Ky. Dec. 14, 2017) (citing In re Wahlie, Nos. 11-3157 and

  10-31680, 2011 WL 6757006, at *2-3 (N.D. Ohio Dec. 23, 2011) (Use of the word “DENY,” in

  response to a request for admissions is sufficient under Rule 36.); Jones v. Univ. of Memphis, No.

  2:15-CV-02148-JPM-cgc, 2016 WL 6123510, at *1 (W.D. Tenn. Sept. 23, 2016) (Answer

  indicating “Defendant denies the allegations as stated in Request No. 16” deemed to constitute a

  specific denial.)). Rather, all that is necessary to make a complete denial is a sentence word

  response like “[d]eny.” See Drutis, 236 F.R.D. at 328. It may be followed by an explanation of

  the denial. See Id. at 328-29.

         The second sentence to the Rule states “[a] denial must fairly respond to the substance of

  the matter; and when good faith requires that a party qualify an answer or deny only a part of a

  matter, the answer must specify the part admitted and qualify or deny the rest.” Fed. R. Civ. P.

  36(a)(4). The word “specify,” as used here, envisions that a simple one-word denial may not be

  sufficient, and the responding party will provide detail where needed. In re Wahlie, 2011 WL

  6757006, at *3.



                                                      31
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 32 of 42 PageID #: 950




         Request for Admission Nos. 3-7 concern the AIS Contract. AIS’s responses to these

  Requests for Admissions are not complete denials followed by an explanation of the denial.

  Rather, they are qualified answers that do not comport with Rule 36 and applicable case law. For

  example, Request for Admission No. 3 asks AIS to “[a]dmit that under the AIS Contract, AIS was

  obligated to provide labor, material and services within the approved schedule and complete all its

  work in a good and workmanlike manner” (DN 58 PageID # 820). AIS responds “[d]enied as

  stated to the extent that [Aleris] implies that there was an ‘approved schedule’” and provides a

  multi-sentence explanation why it objects to that characterization (Id.). Because of the qualifying

  language in this sentence and the substance of its objections, AIS has not made a complete denial

  of the Request for Admissions. Next, AIS’s response indicates “[n]otwithstanding the foregoing

  objections, AIS admits the obligations set forth in its contract, which contract speaks for itself”

  (Id. PageID # 821). But that is not admitting any part of what is set forth in Request for Admission

  No. 3. Further, “[s]tating a document speaks for itself avoids the purpose of requests for admission,

  i.e., narrowing the issues for trial.” Aprile Horse Transp., Inc. v. Prestige Delivery Sys., Inc., No.

  5:13-CV-15-GNS-LLK, 2015 WL 4068457, at *5 (W.D. Ky. July 2, 2015) (citing Miller v.

  Holzmann, 240 F.R.D. 1, 4 (D. D.C. 2006)). Thus, to the extent that AIS’s response indicates the

  AIS Contract “speaks for itself,” AIS has not sufficiently met the requirements of Rule 36. See

  Jones, 2016 WL 6123510, at *2 (citing Aprile Horse, 2015 WL 4068457, at *5). The final sentence

  in AIS’s response incorporates generally the averments AIS set forth in response to Request for

  Admission No. 2. This does not comport with Rule 36 either. Clearly, AIS has not complied with

  the first sentence in Rule 36 because AIS has not admitted, completely denied, or explained why

  it cannot truthfully admit or deny Request for Admission No. 3 (Id. PageID # 820-21). Nor does

  AIS’s response comport with the second sentence of Rule 36 because AIS has not specified the



                                                       32
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 33 of 42 PageID #: 951




  part admitted and qualified or denied the rest of the Request for Admission. These failures also

  exist in AIS’s responses to Request for Admission Nos. 2, 4, 5, 6, and 7. In sum, AIS is directed

  to amend its responses to Request for Admission Nos. 3-7.

             b. Request for Admission Nos. 9 and 20

                Request No. 9 asks AIS to “Admit that AIS was unable to meet multiple deadlines

         it agreed to meet for the Project” (DN 58 PageID # 822; DN 58-3 PageID # 861). AIS’s

         second supplemental response reads:

                Denied. Plaintiff objects to Defendant’s use of the word “unable”
                to the extent that it implies any fault or responsibility on the part of
                AIS, and to the use of the term “multiple deadlines” to the extent the
                term is vague and ambiguous and used to imply that all of the
                conditions and events caused by Defendant that affected any
                deadlines, or the ability to comply therewith, could be known at the
                time the contract was executed, or were not subject to subsequent
                modification by the express agreement of the parties, or by
                necessary implication from the conduct of the parties.
                Notwithstanding the foregoing objections, the Request is denied., as
                AIS was not given an opportunity to “agree” to such deadlines and
                such deadlines as were imposed upon it were often unfeasible or
                based upon false information. AIS could not meet imposed
                deadlines for the erection of steel when the steel did not exist and
                could not meet imposed deadlines for the installation of equipment
                that had not been delivered. It is denied that any failure on the part
                of AIS to meet any contractual deadline was the fault of or within
                the control of AIS; to the contrary, AIS avers that each and every
                failure on its part to meet any such deadline was due to, and solely
                and proximately caused by, the failure of Aleris and the individuals
                and entities under its control, to timely perform work which was a
                necessary condition precedent to AIS’ work. By way of further
                response, AIS incorporates the averments set forth in Response Nos.
                2, 3, 4, 5, 6, 7 and 8 above. AIS avers that it was able to timely meet
                all of its contractual duties once Aleris, and the individuals and
                entities under its control, performed all of the necessary conditions
                precedent to its work.

  (DN 58 PageID # 822-23; DN 58-3 PageID # 861-62).




                                                      33
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 34 of 42 PageID #: 952




         Request No. 20 asks AIS to “[a]dmit that AIS did not meet the agreed upon accelerated

  work schedules for the Project” (DN 58 PageID # 823; DN 58-3 PageID # 863). AIS responded

  as follows:

                 Denied as stated. Plaintiffs specifically objects to Defendant’s use
                 of the term “agreed to” as Aleris typically unilaterally released
                 schedules on a haphazard basis without the agreement of the
                 affected parties. By way of further Response, Aleris “acceleration
                 change order" called for AIS to dedicate increased manpower and
                 hours to the completion of work, rather than impose an arbitrary
                 impact on a schedule AIS was not privy to, much less agree to.
                 Aleris’ scheduling of work on the project often lacked any
                 foundation in fact and was often based upon assumptions that were
                 untrue. Aleris engaged in chaotic and inconsistent scheduling of
                 work on the project, lacked coordination of schedules, lacked
                 meaningful input of the affected parties and associated completion
                 dates were often unfeasible at the time the schedule was issued, IF
                 it was issued. Aleris ultimately abandoned scheduling meetings,
                 and in some instances released schedules calling for installation of
                 steel and equipment prior to the arrival of either. Worse, Aleris
                 routinely misrepresented both the status of efforts to obtain
                 materials and equipment, to the extent that on certain occasions it
                 was representing a delivery date for materials that it had not yet
                 contracted for, much less purchased. Under the circumstances
                 Aleris corrupted and repudiated any rational scheduling process,
                 rendering compliance therewith both an impossibility and a nullity.
                 By way of further Response, AIS incorporates the averments of
                 Response Nos. 2, 3, 4, 5, 6, 7, 8 9 and 19 above.

  (DN 58 PageID # 823; DN 58-3 PageID # 864).

         Aleris argues that in both responses AIS simultaneously denies, objects, denies again,

  explains, denies a third time, then incorporates several other answers to Requests for Admissions,

  without even attempting to identify which parts of the referenced answers it is even intending to

  incorporate. (DN 58 PageID # 823-24). Aleris contends that AIS is violating its obligation to

  simply admit, deny, or to legitimately explain why it is without knowledge to do so (Id.). AIS

  responds that it completely denies each Request for Admission and explains its denial (DN 59

  PageID # 884). Aleris acknowledges that, in some circumstances, a denial is properly paired with

                                                     34
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 35 of 42 PageID #: 953




  a brief explanation (DN 60 PageID # 914). These responses posit more than a brief explanation

  (Id.).

           AIS has complied with Rule 36 because the first sentence of each response completely

  denied the Request for Admission. AIS’s response also provided an explanation why it denied the

  Request for Admission. See Drutis, 236 F.R.D. at 328-29.

           3. Attorneys’ Fees

           Aleris argues the Court should require AIS to pay Aleris’s attorneys’ fees associated with

  this motion to compel, its prior motion to compel, and all meet and confer efforts preceding the

  motions (DN 58 PageID # 824-25 citing Fed. R. Civ. P. 37(a)(5)(A) and Escalera v. Bard Medical,

  No. 4:16-CV-00121-JHM, 2017 WL 6508361, *4 (W.D. Ky. Dec. 19, 2017)). Aleris asserts that

  AIS’s persistent discovery violations have stymied discovery and are substantially worse than the

  defendant’s conduct in Escalera because AIS has violated Court-issued discovery orders (Id. citing

  Fed. R. Civ. P. 37(b)(2)(C)). Aleris contends that AIS cannot legitimately claim that its discovery

  failures are substantially justified or that an award of fees would be unjust (Id.).

           AIS argues it conferred with Aleris in good faith to successfully narrow the issues

  presented in Aleris’s initial motion to compel, its discovery responses were substantially justified,

  and awarding Aleris its counsel fees under the circumstances is unjust (DN 59 PageID # 884-88

  citing Fed. R. Civ. P. 37(a)(5)(A)(ii) and Brown v. Wal-Mart Stores, Inc., 507 F. App’x 543, 549

  (6th Cir. 2012)). AIS claims that its answers to the interrogatories provided all the information in

  its possession, there is no additional information to provide unless it is prepared by AIS’s testifying

  expert which is premature, and if ordered to supplement AIS would cut and paste the very same

  information into its answers (Id.). AIS asserts that its responses to the requests for admissions

  provided a complete denial followed by an explanation for its denial (Id.). AIS suggests that



                                                        35
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 36 of 42 PageID #: 954




  Aleris’s complaints are more directed at the form of AIS’s answers and not the substance (Id.).

  AIS suggest that an award of attorney fees would be unjust because Aleris’s discovery responses

  contain the same type of objections and information (Id.).

         Aleris’s reply points out that despite being under a Court Order and Stipulation to amend

  many of its discovery responses, AIS failed to do so (DN 60 PageID # 916-17). Aleris asserts that

  AIS’s response to the Amended Motion to Compel demonstrates that it had the capacity to provide

  additional information in its discovery responses but failed to do so (Id.). Aleris contends that

  AIS’s pattern of simply incorporating more and more prior argument, pleadings, interrogatory,

  request for admission responses into supplemental answers is not good faith supplementation (Id.).

  Aleris argue that AIS’s complaints about Aleris not fulfilling its discovery obligations is irrelevant

  to the issue of whether the Court should order AIS to pay Aleris’s attorneys’ fees (Id.).

         Rule 37 governs motions to compel discovery responses and the payment of expenses if a

  motion is granted in whole or part. Canter v. Alkermes Blue Care Elect Preferred Provider Plan,

  No. 1:17-CV-399, 2019 WL 1760175, at *1 (S.D. Ohio April 22, 2019). Rule 37(a)(5)(A) provides

  for the payment of the “reasonable expenses incurred in making the motion, including attorney’s

  fees”, if the motion is granted or if the requested discovery is provided after the motion has been

  filed. But the Rule directs that “the court must not order this payment if:

                 (i)     the movant filed the motion before attempting in good faith
                         to obtain the disclosure or discovery without court action;
                 (ii)    the opposing party’s nondisclosure, response, or objection
                         was substantially justified; or
                 (iii)   other circumstances make an award of expenses unjust.”

  Fed. R. Civ. P. 37(a)(5)(A).

         Rule 37(a)(5)(C) applies if a motion to compel is granted in part and denied in part. Under

  this provision of the Rule, a court “may, after giving an opportunity to be heard, apportion the



                                                       36
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 37 of 42 PageID #: 955




  reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C). Further, under Rule 37(a)(5)(C),

  a court has discretion as to whether to apportion reasonable expenses for a motion to compel that

  is granted in part and denied in part. Hollingsworth v. Daley, No. 2:15-cv-36, 2016 WL 2354797,

  at *2 (E.D. Ky. Mar. 21, 2016) (Report and Recommendation), adopted, 2016 WL 1737956 (E.D.

  Ky. May 2, 2016); see also Galinis v. Branch County, No. 1:14-cv-00460, 2015 WL 2201696, at

  *3 (W.D. Mich. May 11, 2015) (the Court has greater discretion in deciding whether to award fees

  and costs under Rule 37(a)(5)(C) than it has under subsection (a)(5)(A)). Factors that are relevant

  to whether an award of sanctions is warranted include whether the party’s “failure to sufficiently

  respond was willful or made in bad faith” and whether the party’s failure to respond has prejudiced

  the party propounding the discovery. Id. (citing Spees v. James Marine, Inc., No. 5:08-cv-73, 2009

  WL 981681, at *5 (W.D. Ky. Apr. 13, 2009)). Courts also look to the party’s justification for its

  initial response to the discovery. Groupwell Int'l (HK) Ltd. v. Gourmet Exp., LLC, 277 F.R.D.

  348, 361 (W.D.Ky.2011). If the party’s initial response is reasonably justified an award of

  reasonable expenses is not appropriate. Id. An award of fees under Rule 37(a)(5)(C) has been

  held to be inappropriate where the parties prevailed on a motion to compel “in approximate equal

  degree.” Wright v. State Farm Fire and Cas. Co., No. 2:12-cv-409, 2013 WL 1945094, at *6 (S.D.

  Ohio May 9, 2013) (citing National Hockey League v. Metropolitan Hockey Club, 421 U.S. 639

  (1976); Regional Refuse Systems v. Inland Reclamation Co., 842 F.2d 150, 154 (6th Cir. 1988)).

         Various sanctions are available for violations of a discovery order. Fed. R. Civ. P.

  37(b)(2)(A). There must be clear and convincing evidence showing the party violated a definite

  and specific discovery order. Martinez v. Blue Star Farms, Inc., 325 F.R.D. 212, 224 (W.D. Mich.

  Mar. 29, 2018); Tallakoy LP v. Black Fire Energy, Inc., No. 7:14-CV-180-ART, 2016 WL

  11547152, at *2 (E.D. Ky. June 23, 2016). Instead of the sanctions, or in addition to them, “the



                                                      37
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 38 of 42 PageID #: 956




  court must order the disobedient party ... to pay the reasonable expenses, including attorney's fees,

  caused by the failure, unless the failure was substantially justified or other circumstances make an

  award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

         At first blush it appears that Rule 37(a)(5)(C), as opposed to Rule 37(a)(5)(A), applies

  because Aleris’s motion to compel is being granted in part and denied in part. But Aleris suggests

  that Rule 37(b)(2) may apply because AIS disobeyed two discovery orders (see DN 27, DN 54).

         The first order, issued following a telephonic status conference on September 24, 2019,

  addresses scheduling and discovery issues raised by the parties (see DN 27). In pertinent part it

  reads, “[b]oth parties will supplement their damages calculation disclosures” ((DN 27 ¶ 4). While

  this Order may satisfy the “discovery order” requirement in Rule 37(b)(2), Aleris has not

  demonstrated that AIS failed to obey the Order. Specifically, Aleris concedes that AIS “did serve

  a supplemental damages disclosure” (DN 58 PageID # 806). Fed. R. Civ. P. 37(b)(2).

         The second order is an Agreed Order related to a Joint Stipulation that the parties entered

  into in an attempt to resolve Aleris’s initial Motion to Compel (see DN 43, 52, 54). Pursuant to

  the Joint Stipulation AIS agreed to: file amended responses to the Requests for Admissions without

  boilerplate objections such as “vague, ambiguous, and calling for a legal conclusion” and “subject

  to and without waiving” where such objections are inapplicable; and “state whether it admits,

  denies, or is without knowledge for those Requests which do not currently have such an answer”

  (DN 52 ¶ 3). AIS also agreed to provide supplemental responses to Interrogatory Nos. 2 through

  8 that: remove the General Objections; remove boilerplate objections such as “vague, overbroad,

  and unduly burdensome” where such objections are inapplicable; and provide more detailed

  substantive responses (Id. ¶ 4). Further, as to Interrogatory No. 11, AIS agreed to “use its best

  efforts to provide an amended interrogatory response, similar to the form of Aleris’s amended



                                                       38
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 39 of 42 PageID #: 957




  interrogatory response on damages (Doc. No. 43-2, pp. 28-31) providing greater detail on AIS’s

  claimed damages, including, but not limited to, AIS’s categories of damages and/or explaining

  how its supplemental production on damages pertain to its claimed damages” (DN 52 ¶ 5). The

  Agreed Order directs “AIS shall supplement its discovery responses in accordance with the Joint

  Stipulation of the parties filed on March 27, 2020” and AIS “shall” serve its supplemental

  responses by no later than April 27, 2020 (DN 54 ¶¶ 1 & 2, citing DN 52).

         The Court notes that AIS served its supplemental responses to the Requests for Admissions

  on April 27, 2020 (DN 58-1 PageID # 828-36). When AIS’s supplemental responses (DN 58-1

  PageID # 828-35) are compared to its original discovery responses (DN 43-2 PageID 719-25) there

  are notable changes. AIS removed the boilerplate objections and admitted or denied 22 of the 29

  Requests for Admission (DN 58-1 PageID # 828-35). AIS admitted in part and denied in part

  Request for Admission No. 9 (Id. PageID # 831). And AIS objected to Request for Admission

  Nos. 2, 3, 4, 5, 6, and 22 to the extent that it called for a legal conclusion (Id. PageID # 828-35).

  Rule 36(a)(5) explicitly provides for the responding party to make an objection so long as the

  grounds for the objection are stated. Khaliel v. Norton Healthcare, Inc. Retirement Plan, 2012 WL

  6554714, at *4 (W.D. Ky. Nov. 20, 2012). Further, requests that seek legal conclusions are not

  allowed under Rule 36. See Great Northern Ins. Co. v. Altmans Products LLC, No. 08-CV-10395,

  2008 WL 3852168, at *2 (E.D. Mich. Aug. 18, 2008); Reichenbach v. City of Columbus, No. 2:03-

  CV-1132, 2006 WL 143552, at * 2 (S.D. Ohio Jan. 19, 2006). Considering the circumstances,

  Aleris has not demonstrated by clear and convincing evidence that AIS’s supplemental responses

  to the Requests for Admissions disobeyed the Agreed Order and Joint Stipulation.

         The Court notes that AIS served its supplemental responses to the Interrogatories on April

  29, 2020 (DN 58-1 PageID # 837-46). Despite agreeing to remove the boilerplate objections where



                                                       39
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 40 of 42 PageID #: 958




  inapplicable, AIS did not remove them from its supplemental responses to Interrogatory Nos.

  2,4,5,6,7, and 8 or make any effort to demonstrate they were substantially justified (compare DN

  58-1 PageID # 837-46 with DN 43-2 PageID 707-17). AIS provided a more detailed substantive

  response to Interrogatory No. 2 and some additional information in response to Interrogatory No.

  5 (Id.). But AIS failed to provide more detailed substantive responses to Interrogatory Nos. 3, 4,

  6, 7, and 8 (Id.). In reaching this conclusion, the Court discounted AIS’s attempt to supplement

  its answers to Interrogatory Nos. 6 and 8 by referencing its answer to Interrogatory No. 2.4

  Additionally, AIS did not provide a supplemental response to Interrogatory No. 11. In an April

  29, 2020 email, AIS advised Aleris that AIS would not be providing a supplemental answer to

  Interrogatory No. 11 because it has already provided all the information and documents concerning

  damages that it presently has and additional information will be produced in the testifying expert

  report (DN 59 PageID # 872; DN 59-2 PageID # 891). The Court has already identified the

  additional information that AIS should have provided in a supplemental response to Interrogatory

  No. 11. Considering the circumstances, Aleris has demonstrated by clear and convincing evidence

  that AIS’s supplemental responses to Interrogatory Nos. 2-8, and 11 disobeyed the Agreed Order

  and Joint Stipulation. Therefore, Rule 37(b)(2) applies to the determination whether AIS must pay

  Aleris’s reasonable expenses, including attorney's fees.

           Regarding the discovery responses that AIS is directed to supplement, the Court concludes

  that AIS has not demonstrated that its nondisclosure, responses, and/or objections are justified to

  a degree that could satisfy a reasonable person. See Meyer v. Bank of America, N.A., 2019 WL

  7820519, at *2 (S.D. Ohio Mar. 8, 2019) (“substantially justified” is justified to a degree that could


  4
   Because Rule 33(b)(3) requires a party to answer each interrogatory “separately and fully”, it is technically improper
  and unresponsive for AIS to answer Interrogatory Nos. 6 and 8 by referring to its answer to Interrogatory No. 2. See
  Kuriakose v. Veterans Affairs Ann Arbor Healthcare System, No. 14-CV-12972, 2016 WL 4662431, at * 3, 4 (E.D.
  Mich. Sept. 7, 2016).

                                                                40
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 41 of 42 PageID #: 959




  satisfy a reasonable person); Consumer Financial Protection Bureau v. Borders & Borders, PLC,

  No. 3:13-CV-1047-CRS, 2016 WL 9460472, at *5 (W.D. Ky. June 29, 2016) (an action is

  “substantially justified” if it could satisfy a reasonable person). AIS argues the award of attorney

  fees would be unjust because it believes it has appropriately responded to discovery and Aleris has

  submitted discovery responses containing the same type of objections and information (DN 59

  PageID # 886). The focus should be on AIS’s conduct in assessing whether an award is unjust.

  See Czerneski v. American Blue Ribbon Holdings, LLC, No. 12-CV-12417, 2014 WL 1304596,

  at *3-4 (E.D. Mich. Mar. 28, 2014) (examined parties behavior in assessing whether award would

  be unjust); Kowalke v. Swiss-American Trading Corp, No. 2:11-CV-280, 2012 WL 12887715, at

  *2 (S.D. Ohio June 15, 2012). The Court acknowledges AIS’s efforts to confer and narrow the

  scope of the discovery dispute. However, these efforts were prompted by Aleris filing the motion

  to compel (DN 43). Further, despite agreeing in the Joint Stipulation to make certain substantive

  changes to its answers to the interrogatories, AIS did not substantially justify its failure to make

  those changes. In sum, AIS has failed to demonstrate that an award would be unjust considering

  the totality of the circumstances.

         The Court notes that Aleris has not quantified and documented its claim for reasonable

  expenses, including attorneys’ fees. Moreover, AIS must have an opportunity to respond to the

  reasonableness of the expenses claimed and address the issue of apportioning the expenses because

  the motion to compel is granted in part and denied in part. Therefore, the Court will establish a

  schedule for the parties to supplement the record on this issue.




                                                      41
Case 4:18-cv-00113-JHM-HBB Document 61 Filed 07/31/20 Page 42 of 42 PageID #: 960




                                              ORDER

            IT IS HEREBY ORDERED that Aleris’s motion to compel (DN 58) is GRANTED in

  part and DENIED in part.

            IT IS FURTHER ORDERED that by no later than September 18, 2020, AIS must

  provide more fulsome answers to Interrogatory Nos. 3 and 11 that comport with the instructions

  set forth above.

            IT IS FURTHER ORDERED that by no later than September 18, 2020, AIS must

  provide more fulsome answers to Interrogatory Nos. 4, 6, and 8 that comport with the instructions

  set forth above.

            IT IS FURTHER ORDERED that by no later than September 18, 2020, AIS must

  provide amended responses to Request for Admission Nos. 3-7 that comport with the instructions

  set forth above.

            IT IS FURTHER ORDERED that by no later than August 25, 2020, Aleris must file a

  memorandum and supporting documentation quantifying its claim for reasonable expenses,

  including attorneys’ fees.

            IT IS FURTHER ORDERED that by no later than September 15, 2020, AIS must file

  its memorandum in response.

            IT IS FURTHER ORDERED that by no later than September 30, 2020, Aleris may

  file a reply memorandum.

  July 31, 2020




  Copies:         Counsel



                                                    42
